Concurring and Dissenting Opinion by
President Judge Bowman:
I concur with the majority that appellant-claimants were ineligible for the unemployment compensation benefits they claimed. I must, however, respectfully dissent from the majority conclusion that claimants are nonetheless entitled to receive benefits for the period September 11, 1970, to February 16, 1971, under the authority of California Department of Human Re*646sources Development v. Java, 402 U.S. 121, 91 S. Ct. 1347, 28 L. Ed. 2d 266 (1971). To apply Jma retrospectively on the principle that the decision merely expresses what the law has always been is not warranted in this case. Retrospective application of its announced ruling was not in issue in Java. Nor, with the possible exception of newly declared constitutional rights, should the doctrine be applied where the consequences are unknown as is the case here. Furthermore, as a matter of statutory construction, to afford past claimants the benefit of the 1971 amendment to the Pennsylvania Unemployment Compensation Act with respect to this issue is contrary to the presumption against the retroactive effect of legislation absent a clear and manifest legislative intent to the contrary. Section 1926, Statutory Construction Act of 1972, Act of December 6, 1972, P. L. (Act No. 290), 1 Pa. S. §1926.
Judge Kramer joins in the dissenting portion of this opinion.